DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 7, 8, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundersen et al. (US 10,007,739 B1) published on Jun. 26, 2018, in view of Hallgren et al. (US 2018/0357235 A1) published on Dec. 13, 2018.

Claim 1. Gundersen teaches: A system for identifying and deleting records of hosts, comprising: 
local data manager persistent storage (Fig. 1 and fig 9) and
 a local data manager executing on a host of the hosts (col 2 lines 38-48, wherein the address matching module is the data manger) programmed to: 
identify a discovery event associated with the host (col 4 lines 47-50, searching for updates is equivalent to discovery event and wherein the database is the host as cited in par.0028 of the instant application) and a record type of record types (col. 2 lines 62-65, wherein the address record is the record type that is marked for deletion ).
obtain, in response to identifying, all previously discovered records on the host associated with the record type from a host record repository (col 2 lines 40-48, wherein the matching model can get data from the production database (previously discovered records including address records)). Col 4 lines 1-4, wherein the production database maintain historical addresses/ records which are used for comparison with updated database).
obtain discovered records associated with the record type and associated with the host after obtaining all discovered records and previously discovered records (col 2 lines 40-48, wherein the matching model can get data from the update database (discovered records), The production database includes all previously discovered records and the update database includes discovered records (new) and the matching is to compare the records of the update database with the records of the production database).
 select a first previously discovered record of the previously discovered records col 2 lines 40-48, wherein the matching model gets/ select records from the production database (previously discovered records) to be matched with records from the update database (discovered records). Col 12 lines 1-4, wherein a record is selected for matching).
 make a first determination that the first previously discovered record does not match any discovered records of the discovered records and is not tagged with a soft delete tag or a hard delete tag (col 4 lines 4-6, wherein addresses/ records exist in production database (previously discovered records) and missing from the update database (discovered records)) the missing determination is based comparing records in the two databases, and after the determination that record does not exist in the update database, marking it for logical delete (which means the record was not associated with any delete operation prior to the determination).and 
	
in response to the first determination, tag the first previously discovered record with a soft delete tag (col 4 lines 1-7, wherein the missing addresses are logically deleted (soft delete) by using logical flags. Col 9 lines 5-6 marking addresses for deletion.) 

Page does not explicitly teach: notify a data manager of modifications to the previously discovered records.  
On the other hand, Hallgren teaches: notify a data manager of modifications to the previously discovered records (par.0052, wherein the deletion list (marked records for deletion) are sent to user for approval …” transmitting a message or notification to another computer indicating that the list is ready for review”).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the notification of Hallgren to the data deletion method of Gundersen to produce an expected result of notify a data manager of modifications to the previously discovered records. The modification would be obvious because one of ordinary skill in the art would be motivated provide data deletion approval by authorized user.

Claim 7. The combination of Gundersen and Hallgren teaches the system of claim 1. Gundersen further teaches: wherein the host record repository comprises previously discovered records associated with the host (col 5 lines 1-10, the production database includes history of addresses).

Claim 8. The combination of Gundersen and Hallgren teaches the system of claim 7. Gundersen further teaches: wherein a record comprises: a record identifier; a record type; and record information (col 4 lines 8-10, each address (record) has unique identifier. col. 5 lines 14-20, street-type and box-type addresses are the record type. col 2 lines 53-60, the updated database includes address information).


Claim 11 includes similar limitations to claim 1 and therefore is rejected for the same rationale as presented above for claim 1.

Claim 16 amount to a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform the steps of the system of claim 1. This claim is rejected for substantially the same rationale as presented above for claims 1 and based on the references’ disclosure of the necessary supporting hardware and software (Gundersen, col 10 lines 25-33). 

Claim(s) 2, 9, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundersen et al. (US 10,007,739 B1) published on Jun. 26, 2018, in view of Hallgren et al. (US 2018/0357235 A1) published on Dec. 13, 2018, further in view of Cunha et al. (US 2021/0026973 A1) filed on Jul. 23, 2019.

Claim 2. The combination of Gunderson and Hallgren teaches the system of claim 1. The combination does not explicitly teach: wherein the local data manager is further programmed to: after tagging the first previously discovered record with the soft delete tag and before the notifying the data manager of the modification to the previously discovered records: make a second determination that additional records are included in the previously discovered records; and in response to the second determination: 31PATENT APPLICATION ATTORNEY DOCKET NO. 122272.01; 170360-071300US select a second previously discovered record of the previously discovered records; make a third determination that the second previously discovered records is associated with a soft delete tag and does not match any discovered records of the discovered records; and in response to the third determination: make a fourth determination that the second previously discovered record exceeds a soft delete period; and in response to the fourth determination: tag the second previously discovered record with a hard delete tag.  
On the other hand: Cunha teaches: wherein the local data manager is further programmed to: after tagging the first previously discovered record with the soft delete tag and before the notifying the data manager of the modification to the previously discovered records: make a second determination that additional records are included in the previously discovered records; and in response to the second determination: 31PATENT APPLICATION ATTORNEY DOCKET NO. 122272.01; 170360-071300US select a second previously discovered record of the previously discovered records; make a third determination that the second previously discovered records is associated with a soft delete tag and does not match any discovered records of the discovered records; and in response to the third determination: make a fourth determination that the second previously discovered record exceeds a soft delete period; and in response to the fourth determination: tag the second previously discovered record with a hard delete tag (par. 0038, after performing the soft delete the mobile device wait a predefined period of time and perform a full deletion (hard delete). Transitioning from soft delete to hard delete).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the hard delete of Cunha to the data deletion method of Gundersen to produce an expected result of hard deleting data after soft delete exceeds a predefined period. The modification would be obvious because one of ordinary skill in the art would be motivated free up memory space by deleting unneeded data.

Claim 9. The combination of Gunderson, Hallgren and Cunha teaches the system of claim 2. Cunha further teaches: wherein the soft delete period specifies an amount of time a record is be tagged with a soft delete tag before it will be tagged with a hard delete tag (par. 0038, after performing the soft delete the mobile device wait a predefined time and perform a full deletion (hard delete).

Claim 12  includes similar limitations to claim 2 and therefore is rejected for the same rationale as presented above for claim 2.

 Claim 17 amount to a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform the steps of the system of claim 2. This claim is rejected for substantially the same rationale as presented above for claims 2 and based on the references’ disclosure of the necessary supporting hardware and software (Gundersen, col 10 lines 25-33). 




Claim(s) 3, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundersen et al. (US 10,007,739 B1) published on Jun. 26, 2018, in view of Hallgren et al. (US 2018/0357235 A1) published on Dec. 13, 2018, further in view of Shah et al. (US 2022/0100728 A1) filed on Sep. 25, 2020.

Claim 3. The combination of Gunderson and Hallgren teaches the system of claim 1. The combination does not explicitly teach: wherein the local data manager is further programmed to: after tagging the first previously discovered record with the soft delete tag and before the notifying the data manager of the modification to the previously discovered records: make a second determination that additional records are included in the previously discovered records; and in response to the second determination: select a second previously discovered record of the previously discovered records; make a third determination that the second previously discovered records is associated with a hard delete tag and matches a discovered record of the discovered records; and in response to the third determination: resurrect the second previously discovered record.  
On the other hand, Shah teaches: wherein the local data manager is further programmed to: after tagging the first previously discovered record with the soft delete tag and before the notifying the data manager of the modification to the previously discovered records: make a second determination that additional records are included in the previously discovered records; and in response to the second determination: select a second previously discovered record of the previously discovered records; make a third determination that the second previously discovered records is associated with a hard delete tag and matches a discovered record of the discovered records; and in response to the third determination: resurrect the second previously discovered record (par. 0036, wherein the orchestrator may cancel (resurrect) the deletion of to-be-deleted data entities. Par.0035. The delete operation could be hard delete operation).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the hard delete cancelation of Shah to the data deletion method of Gundersen to produce an expected result of resurrecting data after hard delete scheduling. The modification would be obvious because one of ordinary skill in the art would be motivated to cancel data deletion after being deleted or scheduled for deletion by error.

Claim 13 includes similar limitations to claim 3 and therefore is rejected for the same ratio

Claim 18 amount to a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform the steps of the system of claim 3. This claim is rejected for substantially the same rationale as presented above for claims 3 and based on the references’ disclosure of the necessary supporting hardware and software (Gundersen, col 10 lines 25-33). 


Claim(s) 4, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundersen et al. (US 10,007,739 B1) published on Jun. 26, 2018, in view of Hallgren et al. (US 2018/0357235 A1) published on Dec. 13, 2018, further in view of Cashman et al. (US 2022/0035556 A1) filed on Jul. 29, 2020.

Claim 4. The combination of Gunderson and Hallgren teaches the system of claim 1. The combination does not explicitly teach: wherein the local data manager is further programmed to: after tagging the first previously discovered record with the soft delete tag and before the notifying the data manager of the modification to the previously discovered records: 32PATENT APPLICATION ATTORNEY DOCKET NO. 122272.01; 170360-071300US make a second determination that additional records are included in the previously discovered records; and in response to the second determination: select a second previously discovered record of the previously discovered records; make a third determination that the second previously discovered records is associated with a soft delete tag and matches a discovered record of the discovered records; and in response to the third determination: resurrect the second previously discovered record; make a fourth determination that the previously discovered records do not include another previously discovered record.  
On the other hand, Cashman teaches: wherein the local data manager is further programmed to: after tagging the first previously discovered record with the soft delete tag and before the notifying the data manager of the modification to the previously discovered records: 32PATENT APPLICATION ATTORNEY DOCKET NO. 122272.01; 170360-071300US make a second determination that additional records are included in the previously discovered records; and in response to the second determination: select a second previously discovered record of the previously discovered records; make a third determination that the second previously discovered records is associated with a soft delete tag and matches a discovered record of the discovered records; and in response to the third determination: resurrect the second previously discovered record; make a fourth determination that the previously discovered records do not include another previously discovered record (par.0021, soft delete volume is stored in a space efficient manner so the hard delete can be performed more quickly. Par.0060 the soft deleted volume can be restored (resurrect)).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the restore of soft deleted data of Cashman to the data deletion method of Gundersen to produce an expected result of resurrecting data after soft delete. The modification would be obvious because one of ordinary skill in the art would be motivated to cancel data deletion after being deleted or scheduled for deletion by error or the data is still needed.

Claims 14  includes similar limitations to claim 4 and therefore is rejected for the same rationale as presented above for claim 4.

 Claim 19 amount to a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform the steps of the system of claim 4. This claim is rejected for substantially the same rationale as presented above for claim 4 and based on the references’ disclosure of the necessary supporting hardware and software (Gundersen, col 10 lines 25-33). 


Claim(s) 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundersen et al. (US 10,007,739 B1) published on Jun. 26, 2018, in view of Hallgren et al. (US 2018/0357235 A1) published on Dec. 13, 2018, further in view of Drapeau et al. (US 2022/0188439 A1) filed on Dec. 16, 2020.

Claim 5. The combination of Gundersen and Hallgren teaches the system of claim 1, the combination does not explicitly teach: wherein the local data manager is further programmed to: after notifying the data manager of the modification to the previously discovered records: 
identify a record deletion event; identify previously discovered records associated with hard delete tags; make a second determination that at least one of the previously discovered records associated with hard delete tags is associated with a hard delete tag that exceeds a hard delete period; and in response to the second determination: delete the at least one previously discovered record.
On the other hand, Drapeau teaches: after notifying the data manager of the modification to the previously discovered records: 
identify a record deletion event (par.0035, creating batch deletion jobs).
identify previously discovered records associated with hard delete tags (par.0035, batch of unique identifiers associated with hard deletion requests).
make a second determination that at least one of the previously discovered records associated with hard delete tags is associated with a hard delete tag that exceeds a hard delete period (par.0035, par.0035, forwarding the batch to deletion manager at the expiration of the day, week, month, etc.)  and
 in response to the second determination: delete the at least one previously discovered record (par.0036, deletion manager then processes the deletion of the data records).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the hard deletion of Drapeau to the data deletion method of Gundersen to produce an expected result of deleting data tagged with hard delete after period of time. The modification would be obvious because one of ordinary skill in the art would be motivated to manage space by deleting unused data.

Claim 10. The combination of Gundersen and Hallgren teaches the system of claim 5. Gundersen further teaches: wherein the hard delete period specifies an amount of time a record is to be tagged with a hard delete tag before it will be deleted from the host record repository (par.0035, par.0035, forwarding the batch to deletion manager at the expiration of the day, week, month, etc.)  

Claim 15 includes similar limitations to claim 5 and therefore is rejected for the same rationale as presented above for Claim 5.  

Claim 20 amount to a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform the steps of the system of claim 5. This claim is rejected for substantially the same rationale as presented above for claims 5 and based on the references’ disclosure of the necessary supporting hardware and software (Gundersen, col 10 lines 25-33). 

 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundersen et al. (US 10,007,739 B1) published on Jun. 26, 2018, in view of Hallgren et al. (US 2018/0357235 A1) published on Dec. 13, 2018, further in view of Pawar et al. (US 2014/0181047 A1) published on Jun. 26, 2014.

Claim 6. The combination of Gundersen and Hallgren teaches the system of claim 1. The combination does not explicitly teach:  wherein the record types comprises: host component records, wherein the host component records are records associated with host components executing on the host;
agent records, wherein the agent records are records associated with agents executing on the host; and asset records, wherein the asset records are records associated with assets of host components executing on the host.  
On the other hand, Pawar teaches: wherein the record types comprise: host component records, wherein the host component records are records associated with host components executing on the host (par.0248, the primary data 112A, subject to retention policy, is associated with an email sub-client (host component according to the specification par.0028)).
agent records, wherein the agent records are records associated with agents executing on the host (par.0248, the primary data 112A, subject to retention policy, is associated with a file system agent 142A and email data agent 142B).
asset records, wherein the asset records are records associated with assets of host components executing on the host (par.0063, primary data 112, subject to retention policy, includes files, directories, file system volumes, data blocks, extents and other types (assets)).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the data types of Pawar to the data deletion method of Gundersen to produce an expected result of data types associated with host components, agents and assets. The modification would be obvious because one of ordinary skill in the art would be motivated to manage data of different types.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156